Title: From John Adams to Benjamin Rush, 7 November 1782
From: Adams, John
To: Rush, Benjamin


Dear Sir,
Paris Novr. 7th. 1782.

Accept of my thanks for your favor of 28th. Septr.— The Analogy of Religion & of Manners are undoubtedly not less advantages in the Connection with Holland, than those of Commerce and Republicanism.
The Influence of the Stadtholder & his Court, the Intrigues of the English; the Weight of a numerous, wealthy & powerful English Party; the secret and open Negotiations of Neutral Powers, were not the only Obstacles I had to encounter. Secret dark Insinuations against my personal Character from a Quarter from whence they ought not to have come, embarrassed me more than all the rest. Patience & Perseverance, however, at last overcame them all.
My first Object was to hear the public Voice, and to discover the national Sense. I had soon Information from a Variety of Sources, which satisfied me beyond a doubt. I ventured to presume upon it, knowing a little of the Constitution of the Country. It is perhaps the only Country of much Consequence in Europe, where I should have hazarded so much. The Course I took would by no means succeed any where else
The Advantages arising from it are, 1st. a little Money for our able Financier— 2dly. the prevention of a separate Peace. 3dly. Occupation for a considerable Squadron of the British Navy for a considerable part of the Campaign. 4thly. A little less Dependence on France. 5thly. more Zeal & Necessity in England for Peace. 6thly. a little more Inclination in Spain to strike with us. 7thly. more Disposition in the Neutral Powers to a share in our Commerce and Confidence, and to admit us into the Neutral Confederation. 8thly. more Consideration to our Ministers in every Court. 9th. more Dignity to our Cause in the Eyes of all Nations.
You have been a little too busy in your Profession of late, and are getting Money too fast for my Comfort. I have read the Speculations on a Navy with vast pleasure. The Subject & the Author were enough to interest me, if the Execution had been less able.
I am, dear Sir, your’s
